UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-6946


UNITED STATES OF AMERICA,

                  Plaintiff – Appellee,

             v.

CALVIN LAMONT HARRIS,

                  Defendant – Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond. Richard L. Williams, Senior
District Judge. (3:05-cr-00425-RLW-1)


Submitted:    November 7, 2008              Decided:   December 22, 2008


Before WILKINSON and      MICHAEL,   Circuit    Judges,   and   HAMILTON,
Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Calvin Lamont Harris, Appellant Pro Se.    Olivia N. Hawkins,
OFFICE OF THE UNITED STATES ATTORNEY, Richmond, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Calvin       Lamont    Harris       seeks    to     appeal    the     district

court’s orders denying his motions to extend the time to file a

motion under 28 U.S.C.A. § 2255 (West Supp. 2008).                             We affirm.

            Because Harris had not filed a § 2255 motion and his

motion    for    an    extension    of     time    to    file    did     not    raise    any

potential       grounds     for     relief,        the     district       court     lacked

jurisdiction      to     consider    the     motion.          See    Green     v.   United

States,    260    F.3d     78,    82-83     (2d     Cir.      2001);     United     States

v. Leon, 203 F.3d 162, 163-64 (2d Cir. 2000).

            We    therefore       affirm     the    district        court’s     denial   of

relief.     We dispense with oral argument because the facts and

legal    contentions      are     adequately       presented        in   the    materials

before    the    court    and     argument      would    not     aid     the   decisional

process.

                                                                                  AFFIRMED




                                            2